Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections – 35 U.S.C. § 101 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to a mathematical process without significantly more.

Claim 1
	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the application of an unspecified “regression model” to “records” 

Step 1
	Applicant’s preamble recites: “1. A method comprising:”
	Applicant expressly recites that the claim is to a method, which is one of the four patentable categories of subject matter.
	Therefore, Claim 1 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

The Claim recites the following things:

	“applying a regression model to a given record”

	“providing a recommendation to change the outcome for the given record”

record”

	“applying the regression model to the modified record”

	“providing a recommendation to change the outcome for the given record”

	The Specification recites the following regarding the definition of these terms:
[0001] Machine learning may be used for purposes of predicting a future outcome. Machine learning regression addresses the problem of predicting a continuous value for a given variable conditioned on one or multiple other variable values.

	Further, it recites:
[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.


	Therefore, the answer to Step 2A (Prong One) is “yes”, Claim 1 recites the abstract idea of Pure Mathematics.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?
	Applicant recites no practical applications in the Claim. The Specification, paragraph [0021] does, however, recite the application of predicting home price values. Specifically, it recites: 

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, claim 1 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 1 is reproduced below, for convenience:

1. A method comprising:

applying a regression model to a given record comprising a plurality of attributes to predict an outcome for the given record, 

based at least in part on the target outcome and the predicted outcome for the given record, selectively providing a recommendation to change the outcome for the given record, comprising:

modifying the given record based at least in part on a first training record of the plurality of training records to provide a modified record;

applying the regression model to the modified record to predict an outcome for the modified record; and

providing a recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 1 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 2
	Claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the 

Step 1
	Applicant’s preamble recites: “2. The method of claim 1, wherein providing the recommended change comprises:”
	Applicant expressly recites that the claim is to a method, which is one of the four patentable categories of subject matter.
	Therefore, Claim 2 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

The Claim recites the following things:

determining a distance between the outcome for the modified record and the target outcome; and”

	“providing the recommended change based at least in part on the determined distance.”

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.


	Further, the “recommended change” is merely a change of abstract record data.

Therefore the claimed “distance” and “recommended change” are purely mathematical constructs. Therefore, the Abstract Idea in the claim is pure mathematics.
	Therefore, the answer to Step 2A (Prong One) is “YES”, Claim 2 recites the abstract idea of Pure Mathematics.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?
	Applicant recites no practical applications in the Claim. The Specification, paragraph [0021] does, however, recite the application of predicting home price values. Specifically, it recites: 

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 2 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?



2. The method of claim 1, wherein providing the recommended change comprises:

determining a distance between the outcome for the modified record and the target outcome; and

providing the recommended change based at least in part on the determined distance.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 2 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 3
	Claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the application of an unspecified mathematical “ranking” of “records” to provide an unspecified “recommendation”. In short, the 

Step 1
	Applicant’s preamble recites: “3. The method of claim 2, wherein the modified record comprises a given modified record of a plurality of records modified based on the plurality of training records, and providing the recommended change further comprises:”
	Applicant expressly recites that the claim is to a method, which is one of the four patentable categories of subject matter.
	Therefore, Claim 3 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

Claim 3 recites the following things:

ranking the given modified record among the plurality of records modified based on the plurality of training records based at least in part on the determined distance; and”

	“providing the recommended change based at least in part on the ranking.”

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Note that the claimed “ranking” is merely a mathematical sorting method. This means that the “ranking” is a mathematical construct between numbers.
	Further, the “recommended change” is merely a change of abstract record data.
	Therefore the claimed “ranking” and “recommended change” are purely mathematical constructs. Therefore, the Abstract Idea in the claim is pure mathematics.
	Therefore, the answer to Step 2A (Prong One) is “YES”, Claim 3 recites the abstract idea of Pure Mathematics.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?
	Applicant recites no practical applications in the Claim. The Specification, paragraph [0021] does, however, recite the application of predicting home price values. Specifically, it recites: 

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 3 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?




	“ranking the given modified record among the plurality of records modified based on the plurality of training records based at least in part on the determined distance; and”

	“providing the recommended change based at least in part on the ranking.”

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 3 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 4
	Claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the application of an unspecified mathematical determination of a “distance” between “attributes” (i.e., data in a “record”). In short, the 

Step 1
	Applicant’s preamble recites: “4. The method of claim 1, wherein the modified record comprises a plurality of attributes, the method further comprising:”
	Applicant expressly recites that the claim is to a method, which is one of the four patentable categories of subject matter.
	Therefore, Claim 4 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

Claim 4 recites the following things:

“determining a distance between the plurality of attributes of the modified record and the plurality of attributes of the given record.”



[0019] Next, the prediction engine 104 applies (block 330) regression-based prediction based on the regression model 160 and determines (decision block 334) whether the absolute value of the difference between the predicted value and the target value is within the error range. If not, the prediction engine 104 discards the modified record 110, and control proceeds to block 320 to begin another iteration to produce another modified record 110. If, however, the prediction engine 104 determines (decision block 334) that the absolute value of the difference between the predicted and target values are within the error range, then the prediction engine 104 calculates a record distance, pursuant to block 338. In this manner, a "record distance" refers to a distance between attributes of the original record 150 and the modified record 110. Next, the prediction engine 104 determines (decision block 340) whether all of the training records have been processed. If not, control returns to block 320.

	Further, the Specification recites:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Note that the claimed “distance” is a mathematical distance that may have more than four dimensions, so is not a physical construct. It is a distance between abstract mathematical “attributes” in a data record. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 4 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?


[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 4 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 4 is reproduced below, for convenience:

4. The method of claim 1, wherein the modified record comprises a plurality of attributes, the method further comprising:

determining a distance between the plurality of attributes of the modified record and the plurality of attributes of the given record.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 4 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 5


Step 1
	Applicant’s preamble recites: “5. The method of claim 1,”
	Applicant expressly recites that the claim is to a method, which is one of the four patentable categories of subject matter.
	Therefore, Claim 5 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 5 recites the following things:

5. The method of claim 1, wherein the target outcome comprises a value and an error range, and providing the providing the recommended change based at least in part on the error range.

	The Specification recites the following regarding the definition of these terms:

[0019] Next, the prediction engine 104 applies (block 330) regression-based prediction based on the regression model 160 and determines (decision block 334) whether the absolute value of the difference between the predicted value and the target value is within the error range. If not, the prediction engine 104 discards the modified record 110, and control proceeds to block 320 to begin another iteration to produce another modified record 110. If, however, the prediction engine 104 determines (decision block 334) that the absolute value of the difference between the predicted and target values are within the error range, then the prediction engine 104 calculates a record distance, pursuant to block 338. In this manner, a "record distance" refers to a distance between attributes of the original record 150 and the modified record 110. Next, the prediction engine 104 determines (decision block 340) whether all of the training records have been processed. If not, control returns to block 320.

	Further, the Specification recites:

[0016] Thus, referring to Fig. 2, in accordance with example implementations, a technique 200 includes applying (block 204) a regression model to a given record to predict an outcome and based at least in part on the application of the regression model, a determination is made (decision block 208) whether to recommend changes to the record based on the target outcome and the predicted outcome. If so, pursuant to the technique 200, the given record is modified (block 212) based on one or multiple training records to provide one or multiple modified records. Pursuant to the technique 200, the regression model may then be applied to the modified record(s) to predict one or multiple outcomes for the modified record(s) pursuant to block 216. One or multiple recommendations may then be provided (block 220) based at least in part on a target outcome and the outcome(s) for the modified record(s).

	Note that the claimed “value”, “error range”, and “recommendation” are mathematical constructs. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 5 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 5 is reproduced below, for convenience:



	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 5 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 6
	Claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the use of a “hardware processor” to apply an unspecified “regression model” to “records” that have been “modified” in an unspecified way. Then, the records are filtered and ranked. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1

	Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 6 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 6 recites the following things:

“a prediction engine comprising a hardware processor to:”

“modify a first record based on a plurality of training records to provide a plurality of modified records, the plurality of training records being associated with a regression model and a target outcome being associated with the first record; and”

“apply the regression model to the plurality of modified records to provide outcomes for the modified records;”

“a filtering engine comprising a hardware processor to:”

“filter the group of modified records based at least in part on a predetermined target outcome to provide a set of filtered records; and”

“a recommendation engine comprising a hardware processor to rank the filtered records based at least in part on record distances between the filtered records and the first record.”

	The Specification recites the following regarding the definition of these terms:

[0025] Therefore, in accordance with example implementations, one or multiple components of the system 100 (the prediction engine 104, the filtering engine 125, the recommendation engine 130, and so forth, for example) may be software components, i.e., components formed by at least one processor executing machine executable instructions, or software. In further example implementations, one or multiple of the components 530 may be formed from dedicated hardware (one or more integrated circuits that contain logic configured to perform any of the functions of the components 530, as described herein). Thus, the components 530 may take on many different forms and may be based on software and/or hardware, depending on the particular implementation.



[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

	Further, the Specification recites:

[0008] Systems and techniques are discussed herein in which recommendations are provided for purposes of changing a continuous value that is predicted by a regression model. In particular, in accordance with example implementations, a system may receive a record that represents various input values that are provided to a regression model, such as parameters associated with a house search, for example. A regression model may be applied to this record for purposes of predicting a continuous value, such as a house price. The continuous value predicted by the regression model may not, however, be close enough to a target outcome for a given user. In accordance with example systems and techniques that are discussed herein, the original record is modified based on the training records (i.e., labeled data) that are used to train the regression model, and the regression model is applied to these modified training records to predict corresponding outcomes. The outcomes are compared to a target outcome, and based on these comparisons, one or multiple modified training records are identified and presented to the user. Accordingly, the user is provided recommendations for changing the outcome of the original record to provide a result that is close enough (within a predetermined range, as further described herein) to the target outcome.

	Further, the Specification recites:

[0011] More specifically, in accordance with example implementations, the prediction engine 104 accesses (reads data from a memory, for example) a set 164 of one or multiple training records 166. In this regard, a given training record 166 corresponds to labeled training data and describes a set of attributes having a known outcome (i.e., an outcome that has been observed). The regression model 160 is trained against the training records 166 of the set 164. The prediction engine 104 modifies the training records 166 of the set 164 to produce a candidate set 108 of modified records 110. In this manner, in accordance with example implementations, a modified record 110 is derived from a combination of the record 150 and one of the training records 166 of the set 164. The record 150 may have one or multiple attributes that are "modifiable" and one or more attributes that are not modifiable. More specifically, a modifiable attribute refers to an attribute that may be changed for purposes of steering the outcome toward the target outcome 168. For the case of house values or prices, a record 150 may represent such attributes as house location and number of rooms, but, as an example, the number of floors may not be modifiable/adjustable. For example, for the particular application, a house search may be performed by an elderly person who does not desire a house with more than one floor. As another example, the record 150 may represent attributes used by a user for purposes of searching for a certain salary (relating to employment). As such, the record may have such modifiable attributes as a level of education or a job location. 

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

[0014] In accordance with example implementations, a recommendation engine 130 of the system 100 ranks the modified records 110 of the filtered subset 120 to produce one or multiple recommendations 170. In accordance with some implementations, the recommendations 170 are a ranked list of the modified records 110, detailing the changes for producing the closest match to the target value.

	Note that the claimed “prediction engine, filtering engine, and recommendation engine” may be pure software, as taught by paragraph [0025] from the Specification (as quoted, above). Further, the various “records” in the claim are pure, continuous mathematical constructs, as taught by paragraph [0006] in Applicant’s Specification:

regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.

	As such, Applicant recites no practical applications in the claim. Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 6 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?
	Applicant recites no practical applications in the Claim. The Specification, paragraph [0021] does, however, recite the application of predicting home price values. Specifically, it recites: 

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 3 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 6 is recites a “hardware processor”, which is an “additional element”. Regarding this processor, Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

	Therefore, Applicant’s Specification shows that the claimed “processor” may be any standard processor in the art that is “well-understood, routine, and conventional”.


	Therefore, Claim 5 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 7
	Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the selection of records based on mathematical distances. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1
	Applicant’s preamble recites: “7. The system of claim 6”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 7 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 7 recites the following things:

7. The system of claim 6, wherein the recommendation engine selects a predefined number of the filtered records based on the record distances.

	The Specification recites the following regarding the definition of these terms:

[0025] Therefore, in accordance with example implementations, one or multiple components of the system 100 (the prediction engine 104, the filtering engine 125, the recommendation engine 130, and so forth, for example) may be software components, i.e., components formed by at least one processor executing machine executable instructions, or software. In further example implementations, one or multiple of the components 530 may be formed from dedicated hardware (one or more integrated circuits that contain logic configured to perform any of the functions of the components 530, as described herein). Thus, the components 530 may take on many different forms and may be based on software and/or hardware, depending on the particular implementation.

	Further, the Specification recites:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

recommendation engine” may be pure software, as per Applicant’s Specification, paragraph [0025]. The claimed “filtered records” and “record distances” are pure mathematical constructs, as per Applicant’s Specification, paragraph [0021] and paragraph [0013]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 7 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2A (Prong Two)
	Does the Claim recite an “Additional Elements” that integrate the Judicial Exception into a practical application?
	Applicant recites no practical applications in the Claim. The Specification, paragraph [0021] does, however, recite the application of predicting home price values. Specifically, it recites: 

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Since Applicant recites no practical applications, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, claim 7 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 7 is reproduced below, for convenience:

7. The system of claim 6, wherein the recommendation engine selects a predefined number of the filtered records based on the record distances.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 7 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 8
	Claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the determination of mathematical distances between records. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1
	Applicant’s preamble recites: “8. The system of claim 7”.
an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 8 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 8 recites the following things:

8. The system of claim 7, wherein the recommendation engine determines a distance between an outcome of each of the predefined number of filtered records and the target outcome.

	The Specification recites the following regarding the definition of these terms:

[0025] Therefore, in accordance with example implementations, one or multiple components of the system 100 (the prediction engine 104, the filtering engine 125, the recommendation engine 130, and so forth, for example) may be software components, i.e., components formed by at least one processor executing machine executable instructions, or software. In further example implementations, one or multiple of the components 530 may be formed from dedicated hardware (one or more integrated circuits that contain logic configured to Thus, the components 530 may take on many different forms and may be based on software and/or hardware, depending on the particular implementation.

	Further, the Specification recites:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

	Note that the claimed “recommendation engine” may be pure software, as per Applicant’s Specification, paragraph [0025]. The claimed “distance”, “outcome, “filtered records” and “target outcome” are pure mathematical constructs, as per Applicant’s Specification, paragraph [0021] and paragraph [0013]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 8 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”. 

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?



8. The system of claim 7, wherein the recommendation engine determines a distance between an outcome of each of the predefined number of filtered records and the target outcome.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 8 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 9
	Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the determination of mathematical distances between records. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1

	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 9 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 9 recites the following things:

9. The system of claim 6, wherein the first record comprises a plurality of attributes, each of the filtered records comprises a plurality of attributes, and the record distance comprises a distance between the plurality of attributes of the filtered record and the plurality of attributes of the first record.

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Further, the Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.

	Note that the claimed “record”, “attribute, “filtered records” and “record distance” are pure mathematical constructs, as per Applicant’s 
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 9 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 9 is reproduced below, for convenience:

9. The system of claim 6, wherein the first record comprises a plurality of attributes, each of the filtered records comprises a plurality of attributes, and the record distance comprises a distance between the plurality of attributes of the filtered record and the plurality of attributes of the first record.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the 
	Therefore, Claim 9 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 10
	Claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches a target value and an error range. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1
	Applicant’s preamble recites: “10. The system of claim 6”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 10 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 10 recites the following things:
	“…wherein the target outcome comprises a target value and…”
	“…an error range associated with the target value.”

	The Specification recites the following regarding the definition of these terms:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

[0014] In accordance with example implementations, a recommendation engine 130 of the system 100 ranks the modified records 110 of the filtered subset 120 to produce one or multiple recommendations 170. In accordance with some implementations, the recommendations 170 are a ranked list of the modified records 110, detailing the changes for producing the closest match to the target value.



[0019] Next, the prediction engine 104 applies (block 330) regression-based prediction based on the regression model 160 and determines (decision block 334) whether the absolute value of the difference between the predicted value and the target value is within the error range. If not, the prediction engine 104 discards the modified record 110, and control proceeds to block 320 to begin another iteration to produce another modified record 110. If, however, the prediction engine 104 determines (decision block 334) that the absolute value of the difference between the predicted and target values are within the error range, then the prediction engine 104 calculates a record distance, pursuant to block 338. In this manner, a "record distance" refers to a distance between attributes of the original record 150 and the modified record 110. Next, the prediction engine 104 determines (decision block 340) whether all of the training records have been processed. If not, control returns to block 320.

	Note that the claimed “target value”, “target outcome, and “error range” are pure mathematical constructs, as per Applicant’s Specification, paragraph [0013], [0014] and paragraph [0019]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 10 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 10 is reproduced below, for convenience:

10. The system of claim 6, wherein the target outcome comprises a target value and an error range associated with the target value.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 10 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 11
	Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely 

Step 1
	Applicant’s preamble recites: “11. The system of claim 10”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 11 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 11 recites the following things:

11. The system of claim 10, wherein the filtering engine determines, for each modified record, whether the outcome for the modified record is within the associated error range and performs the filtering based at least in part on the determinations.

	The Specification recites the following regarding the definition of these terms:

[0025] Therefore, in accordance with example implementations, one or multiple components of the system 100 (the prediction engine 104, the filtering engine 125, the recommendation engine 130, and so forth, for example) may be software components, i.e., components formed by at least one processor executing machine executable instructions, or software. In further example implementations, one or multiple of the components 530 may be formed from dedicated hardware (one or more integrated circuits that contain logic configured to perform any of the functions of the components 530, as described herein). Thus, the components 530 may take on many different forms and may be based on software and/or hardware, depending on the particular implementation.

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

[0014] In accordance with example implementations, a recommendation engine 130 of the system 100 ranks the modified records 110 of the filtered subset 120 to produce one or multiple recommendations 170. In accordance with some implementations, the recommendations 170 are a ranked list of the modified records 110, detailing the changes for producing the closest match to the target value.

	Further, the Specification recites:

[0019] Next, the prediction engine 104 applies (block 330) regression-based prediction based on the regression model 160 and determines (decision block 334) whether the absolute value of the difference between the predicted value and the target value is within the error range. If not, the prediction engine 104 discards the modified record 110, and control proceeds to block 320 to begin another iteration to produce another modified record 110. If, however, the prediction engine 104 determines (decision block 334) that the absolute value of the difference between the predicted and target values are within the error range, then the prediction engine 104 calculates a record distance, pursuant to block 338. In this manner, a "record distance" refers to a distance between attributes of the original record 150 and the modified record 110. Next, the prediction engine 104 determines (decision block 340) whether all of the training records have been processed. If not, control returns to block 320.

	Note that the claimed “filtering engine”, “modified record”, “outcome, and “error range” are pure mathematical constructs, as per Applicant’s Specification, paragraphs [0025], [0013], [0014] and paragraph [0019]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 11 fails Step 2A, prong 2 

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 11 is reproduced below, for convenience:

11. The system of claim 10, wherein the filtering engine determines, for each modified record, whether the outcome for the modified record is within the associated error range and performs the filtering based at least in part on the determinations.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 11 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 12


Step 1
	Applicant’s preamble recites: “12. The system of claim 6”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 12 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 12 recites the following things:

12. The system of claim 6, wherein the prediction engine applies the regression model to the first record to determine an outcome for the first record, and determine whether the error range of the target outcome.

	The Specification recites the following regarding the definition of these terms:

[0019] Next, the prediction engine 104 applies (block 330) regression-based prediction based on the regression model 160 and determines (decision block 334) whether the absolute value of the difference between the predicted value and the target value is within the error range. If not, the prediction engine 104 discards the modified record 110, and control proceeds to block 320 to begin another iteration to produce another modified record 110. If, however, the prediction engine 104 determines (decision block 334) that the absolute value of the difference between the predicted and target values are within the error range, then the prediction engine 104 calculates a record distance, pursuant to block 338. In this manner, a "record distance" refers to a distance between attributes of the original record 150 and the modified record 110. Next, the prediction engine 104 determines (decision block 340) whether all of the training records have been processed. If not, control returns to block 320.

	Further, the Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.

	Further, the Specification recites:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

	Note that the claimed “prediction engine”, “regression model”, “record”, “outcome”, “error range”, and “target outcome”,  are pure mathematical constructs, as per Applicant’s Specification, paragraphs [0019], [0006] [0021], and [0013]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 12 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?



12. The system of claim 6, wherein the prediction engine applies the regression model to the first record to determine an outcome for the first record, and determine whether the outcome for the first record is within a predefined error range of the target outcome.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 12 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 13
	Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches the application of an unspecified “regression model” to “records” that have been “modified” in an unspecified way. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1
	Applicant’s preamble recites: “13. An article comprising a non-transitory computer readable storage medium to store instructions that when executed by a computer causes the computer to…”.
	Therefore, Applicant expressly recites that the claim is to a product of manufacture, which is one of the four patentable categories of subject matter.
	Therefore, Claim 13 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 13 recites the following things:

13. An article comprising a non-transitory computer readable storage medium to store instructions that when executed by a computer causes the computer to:

modify a first record based on a plurality of training records to provide a plurality of modified records, the plurality of training records being associated with a regression model and a target outcome being associated with the first record;

regression model to the plurality of modified records to provide outcomes for the modified records;

select a group of the modified records based at least in part of the outcomes for the modified records; and

provide a recommendation for the first record to change an outcome predicted for the first record by the regression model based at least in part on the target outcome and the outcomes for the modified records.

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.



[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Further, the Specification recites:

[0008] Systems and techniques are discussed herein in which recommendations are provided for purposes of changing a continuous value that is predicted by a regression model. In particular, in accordance with example implementations, a system may receive a record that represents various input values that are provided to a regression model, such as parameters associated with a house search, for example. A regression model may be applied to this record for purposes of predicting a continuous value, such as a house price. The continuous value predicted by the regression model may not, however, be close enough to a target outcome for a given user. training records (i.e., labeled data) that are used to train the regression model, and the regression model is applied to these modified training records to predict corresponding outcomes. The outcomes are compared to a target outcome, and based on these comparisons, one or multiple modified training records are identified and presented to the user. Accordingly, the user is provided recommendations for changing the outcome of the original record to provide a result that is close enough (within a predetermined range, as further described herein) to the target outcome.

	Further, the Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.

	Further, the Specification recites:

[0013] Not all of the modified records 110 of the candidate set 108 may, in accordance with some implementations, be suitable to produce an outcome that satisfies the target outcome 168. As such, the system 100 may include a filtering engine 125, which filters the modified records 110 of the candidate set 108 to produce a filtered subset 120 of the modified records 110. The outcomes 112 of the modified records 110 of the filtered subset 120 are consistent with the target outcome 168. However, some of the modified records 110 of the filtered subset 120 produce outcomes that are better or closer to the target outcome than others.

	Note that the claimed “record”, “regression model”, “outcome”, “target outcome”,  and "training records" are pure mathematical constructs, as per Applicant’s Specification, paragraphs [0021], [0006], [0013], and [0008]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 13 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 13 is reproduced below, for convenience:

13. An article comprising a non-transitory computer readable storage medium to store instructions that when executed by a computer causes the computer to:

modify a first record based on a plurality of training records to provide a plurality of modified records, the plurality of training records being associated with a regression model and a target outcome being associated with the first record;

apply the regression model to the plurality of modified records to provide outcomes for the modified records;

select a group of the modified records based at least in part of the outcomes for the modified records; and

provide a recommendation for the first record to change an outcome predicted for the first record by the regression model based at least in part on the target outcome and the outcomes for the modified records.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 13 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim 14


Step 1
	Applicant’s preamble recites: “14. The article of claim 13”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 14 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 14 recites the following things:

14. The article of claim 13, the storage medium storing instructions that when executed by the computer cause the record distance between the first record and each of the modified records and select a subset of modified records from the group of modified records based at least in part on the record distances.

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Note that the claimed “record distance”, “record”, and “modified record”, are pure mathematical constructs, as per Applicant’s Specification, 
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 14 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 14 is reproduced below, for convenience:

14. The article of claim 13, the storage medium storing instructions that when executed by the computer cause the computer to determine a record distance between the first record and each of the modified records and select a subset of modified records from the group of modified records based at least in part on the record distances.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the 
	Therefore, Claim 14 is not “eligible subject matter” under 35 U.S.C. § 101.




Claim 15
	Claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In the broadest reasonable interpretation of the claim, the disclosure merely teaches a ranking of records. In short, the invention in its entirety teaches the mere application of a mathematical process to data.

Step 1
	Applicant’s preamble recites: “15. The article of claim 14”.
	Therefore, Applicant expressly recites that the claim is to an apparatus, which is one of the four patentable categories of subject matter.
	Therefore, Claim 15 satisfies Step 1 of the 35 U.S.C. § 101 analysis.

Step 2A (Prong One)
	Does the Claim recite an “Abstract Idea”, “Law of Nature”, or “Natural Phenomenon”?

	Claim 15 recites the following things:

15. The article of claim 14, the storage medium storing instructions that when executed by the computer cause the computer to rank the subset of modified records based at least in part on the distances.

	The Specification recites the following regarding the definition of these terms:

[0021] Fig. 4 is an illustration of recommendations 400 produced, where the record represents to a set of attributes related to a house search, and the outcome is a desired price or value. As shown in Fig. 4, the recommendations 400 may be formatted in a table having such columns as a ranked number column 410, a price column 412, a location column 414, a rooms column 416, a floors column 420, a size column 422, an outcome distance column 424 and a record distance column 426. As illustrated in Fig. 4, in accordance with some implementations, each row of the table corresponds to one of the modified records, and the records are ranked based on the record distances. In other words, the top row assigned number one corresponds to the modified record having the smallest record distance (i.e., the modified record that is the closest to the original record). The record distance refers to the degree of change between the original record 150 and the corresponding record shown in the table. It is noted that the highest ranked modified record may be associated with an outcome distance that is larger than a lower ranked modified record.

	Note that the claimed “record distance”, “record”, and “modified record”, and “rank” are pure mathematical constructs, as per Applicant’s Specification, paragraph [0021]. As such, Applicant recites no practical applications in the claim.
	Since Applicant recites no practical applications in the claim, there are no additional elements that integrate the judicial exception to the unclaimed practical application. Therefore, Claim 15 fails Step 2A, prong 2 of the 35 U.S.C. § 101 analysis and the answer to that question in the analysis is “NO”.

Step 2B
	Does the Claim recite an “Additional Elements” that amount to “Significantly More” than the “Judicial Exception”?

	Claim 15 is reproduced below, for convenience:

rank the subset of modified records based at least in part on the distances.

	Applicant recites no additional elements in the claim at all, much less any that are significantly more than the “Judicial Exception”. Therefore the answer to Step 2B “NO”, there are no additional elements in the claim that are significantly more than the “Judicial Exception”.
	Therefore, Claim 15 is not “eligible subject matter” under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 4-5, and 13-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Lint, Reliable Travel Time Prediction for Freeways: Bridging Artificial Neural Networks and Traffic Flow Theory, Doctoral Thesis, Technische Universiteit Delft, 2004, pp. 1-325, in its entirety. Specifically:

Claim 1
           Claim 1's ''applying a regression model to a given record comprising a plurality of attributes to predict an outcome for the given record, the regression model being associated with a plurality of training records and the given record being associated with a target outcome;'' is anticipated by Van Lint, page 166, first full paragraph, where it recites:

Using the SSNN travel time prediction model introduced in chapter 5, the travel time prediction problem can be cast as a regression problem as follows…



There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

           Claim 1's ''based at least in part on the target outcome and the predicted outcome for the given record, selectively providing a recommendation to change the outcome for the given record, comprising:'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also 

           Claim 1's ''modifying the given record based at least in part on a first training record of the plurality of training records to provide a modified record;'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

           Claim 1's ''applying the regression model to the modified record to predict an outcome for the modified record; and'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.



Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

Claim 2
           Claim 2's ''determining a distance between the outcome for the modified record and the target outcome; and'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.



1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

Claim 4
           Claim 4's ''determining a distance between the plurality of attributes of the modified record and the plurality of attributes of the given record.'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

Claim 5


6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

Claim 13
           Claim 13's ''modify a first record based on a plurality of training records to provide a plurality of modified records, the plurality of training records being associated with a regression model and a target outcome being associated with the first record;'' is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

	Further, it is anticipated by Van Lint, page 166, first full paragraph, where it recites:

Using the SSNN travel time prediction model introduced in chapter 5, the travel time prediction problem can be cast as a regression problem as follows…

           Claim 13's ''apply the regression model to the plurality of modified records to provide outcomes for the modified records;'' is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

           Claim 13's ''select a group of the modified records based at least in part of the outcomes for the modified records; and'' is anticipated by Van Lint, page 106, second full paragraph, where it recites:

1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

           Claim 13's ''provide a recommendation for the first record to change an outcome predicted for the first record by the regression model based at 

1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

Claim 14
           Claim 14's ''The article of claim 13, the storage medium storing instructions that when executed by the computer cause the computer to determine a record distance between the first record and each of the modified records and select a subset of modified records from the group of modified records based at least in part on the record distances.'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.



Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Lange, Effective and Efficient Similarity Search in Databases, Doctoral Thesis, Universitaet Potsdam, 2013, pp. 1-117














Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 SEP 2021